Mr. Presiding Justice Waterman delivered the opinion of tiie Court. During a trial of this cause in the Circuit Court it was suggested that the action be referred to arbitrators to hear and determine on the right of the parties, and the case was referred to R. W. Cross, John Doe and Richard Roe. After the arbitration was closed appellant moved against judgment on the award, setting out its grounds in the affidavit of William A. Dodge, its manager. From this affidavit it appeared that John Doe and Eichard Eoe, two of the arbitrators, took no part in the arbitra-’ tion, and that E. W. Cross signed his own name and the names “ John Doe” and “Eichard Eoe” to the award. Appellee did not deny these statements. Judgment upon the award having been entered, appellant prosecutes this appeal. When a suit is pending the court has no power to refer the matters in dispute to arbitrators except in the manner pointed out by statute, and the three arbitrators to whom the matter has been referred can only proceed under the order of the court, as the statute directs. One can not alone sit and arbitrate or make an award, because the statute directs that the arbitrators shall hear and determine; that they shall appoint a time and place for hearing; that they may postpone such hearing from time to time, not extending beyond the next term of the court in which the suit is pending; that the arbitrators shall be sworn, etc.; that the award shall be drawn up in writing and signed by the arbitrators, or a majority of them. Chap. 10, R. S. See, also, Low et al. v. Nolte, 15 Ill. 368; Moody v. Nelson et al., 60 Ill. 229; Freeman Lumber Co. v. Ragsdale, 12 Ill. App. 441; Russell on Arbitration, 222; Morse on Arbitration, 151; Smith v. Smith, 28 Ill. 60. Kovember 24, 1893, the cause was submitted to arbitration; this was at the November term. December 9th, Cross, who alone acted, appointed December 9th as the day for hearing; he then commenced to hear, concluding his hearing February 4, 1894. Meanwhile the next, the December term of the Circuit Court had passed, and his hearing was concluded during the J anuary term and filed at the February term of that court. One arbitrator had no power either to alone hear or award. If it be suggested that John Doe and Eichard Eoe are fictitious persons, a thing we can not know, the reply is that the statute gives no authority to submit a matter in suit to one person as an arbitrator. The judgment of the Circuit Court is reversed and the cause remanded.